Citation Nr: 0942800	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-32 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for left lateral 
femoral cutaneous neuropathy. 

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 
to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for left thigh 
numbness and a left ankle disability.  In October 2009, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board video conference hearing at the RO.  A 
transcript of the hearing is of record.  The Veteran 
testified at the hearing that he wished to withdraw his 
service connection claim for a left ankle disability.

The issue has been modified as reflected on the cover page, 
based on the evidence of record.

The September 2006 rating decision is considered the rating 
decision on appeal.  Notice of this rating decision was sent 
on September 15, 2006.  On October 4, 2007, more than a year 
after the September 2006 rating decision, the Veteran 
submitted a statement referring to the September 2006 rating 
decision that denied service connection for left thigh 
numbness.  He further contended that his left thigh numbness 
was related to service and that in light of new evidence he 
submitted, he wanted the RO to reconsider the rating 
decision.  The RO treated this as a claim to reopen and 
proceeded to adjudicate the issue of whether the Veteran had 
submitted new and material evidence to reopen the claim.  The 
Board, however, construes the Veteran's prior September 2006 
notice of disagreement as valid notice of disagreement with 
this issue as well.  VA regulations provide that a notice of 
disagreement is a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.  Within the 
September 2006 notice of disagreement, the Veteran discussed 
his leg injuries resulting from his in-service motor vehicle 
accident in 1963.  The Board finds this discussion sufficient 
to raise the issue of service connection for left thigh 
numbness.  As noted in the regulations, special wording is 
not required.  Thus, the Veteran's September 2006 statement 
can reasonably be construed as disagreement with the RO's 
determination and a desire for appellate review.


FINDINGS OF FACT

1.  At the October 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a left ankle disability.

2.  The evidence of record is relatively equally-balanced in 
terms of whether the Veteran's left lateral femoral cutaneous 
neuropathy is related to a motor vehicle accident in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
concerning his service connection claim for a left ankle 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for service connection for left lateral 
femoral cutaneous neuropathy have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The only exception to 
the written requirement is if the appeal is withdrawn on the 
record at a hearing.  See 38 C.F.R. § 20.204(b).

The Veteran submitted testimony at the October 2009 Board 
hearing that he wished to withdraw his appeal with respect to 
his service connection claim for a left ankle disability.  As 
he has withdrawn this appeal as to this issue, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction and the issue of service 
connection for a left ankle disability is dismissed.

Service connection 

The Veteran contends that his present left thigh numbness is 
a result of a motor vehicle accident in service.  He asserts 
that he has had the same numbness in his left thigh since 
service but did not seek treatment as he thought nothing 
could be done about it.

The Veteran submitted a "buddy statement" in May 2006 from 
a fellow serviceman recalling when the Veteran was involved 
in a head-on collision in September or October 1963.  He 
recalled that the Veteran was injured quite severely and was 
on crutches for some period of time and also on light duty 
because of leg injuries.  He remembered the Veteran saying 
that his leg was numb; he did not remember which leg but 
recalled the complaints of numbness and pain and the bruises.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran's private 
car was hit by another driver in a head-on collision on 
September 20, 1963.  He was transported to a hospital by 
civilian ambulance and treated and released.  A September 28, 
1963 service treatment record notes that the left calf was 
swollen and there was stiffness in the knee.  X-rays of the 
knee showed no fracture and the Veteran was given an Ace 
bandage.  An October 10, 1963 service treatment record notes 
that the left leg was numb over the lateral aspect of the 
thigh.  He still had swollen and bruised thigh muscles from 
the above-mentioned auto accident.  The impression was of 
bruised superficial nerves.  An October 29, 1963 treatment 
record notes the Veteran still complained of numbness in the 
left leg.  In November 1963, it was noted that the Veteran 
had trauma to the lateral femoral cutaneous nerve.  

At discharge from service in August 1969, clinical evaluation 
of the lower extremities was normal.

After service, an August 2003 private medical record notes 
complaints of discomfort in the legs.  He thought he might 
have restless leg syndrome.  On physical evaluation, he had 
normal extremity strength and sensation.  He was diagnosed 
with restless leg syndrome in May 2004 and again found to 
have normal extremity strength and sensation.

A September 2006 private treatment record notes the Veteran 
related that he had a patch of decreased sensation and 
occasionally if he exerted himself a lot, dysesthesia on the 
anterolateral aspect of the left thigh.  He stated that it 
had been present since a motor vehicle accident he was 
involved in during his military service.  As the physician 
examined him, the Veteran had decreasing pinprick and 
temperature sensation in the distribution of the lateral 
femoral cutaneous nerve on that thigh.  He had intact 
strength and reflexes in the lower extremities.  His 
diagnosis was lateral femoral cutaneous neuropathy.

A November 2007 VA examination report shows the Veteran 
reported that he noticed numbness in the left lateral thigh 
shortly after a motor vehicle accident in September 1963 and 
that burning and pain in the left lateral thigh had gradually 
increased over the years.  Current symptoms were numbness, 
burning, and pain in the left lateral thigh, which were 
exacerbated by standing greater than 20 minutes or walking 
greater than 5 minutes.  The examiner noted a review of the 
claims file including the September 2006 diagnosis of lateral 
femoral cutaneous neuropathy.  On physical examination, the 
Veteran identified an area on the left lateral thigh that 
measured 34 cm in length and 15 cm in width, where he was 
experiencing numbness, burning, and pain.  Objective testing 
failed to delineate a specific area.  Sharp/ dull 
discrimination provided an inconsistent pattern.  He was 
positive for light touch in all areas of the thigh and had 
positive vibratory sensation at the bilateral patella, 
malleoli, and first through fifth metatarsal joints.  The 
diagnoses were left lateral femoral cutaneous neuropathy and 
advanced degenerative arthritis of the lumbar spine.  The 
examiner determined that the Veteran's current symptoms of 
numbness and burning pain in the left thigh were less likely 
as not (less than 50/50 probability) caused by or a result of 
the motor vehicle accident in service.  Given the gradually 
worsening symptoms in the presence of known changes in the 
lumbosacral spine, it was the opinion of the examiner that 
the numbness and burning pain were secondary to degenerative 
changes in the lumbosacral spine, not to residuals of a motor 
vehicle accident.  The examination and opinion were conducted 
by a nurse practitioner and the report was co-signed by a 
physician.

In March 2008, the private physician submitted another note 
and indicated that the Veteran had been a patient in his 
neurology practice for some time.  The physician noted that 
it was the Veteran's allegation that when he was in service, 
he was driving a Volkswagen "Beetle" with chest restraints 
and no lap belt when he was involved in a head-on collision 
with another driver who came across the median and hit the 
Volkswagen.  He indicated that two days after the accident he 
noted numbness in the lateral aspect of the left leg in the 
distribution of the lateral femoral cutaneous nerve, and that 
this had persisted to this day.  Current examination revealed 
subjective hypesthesias in the distribution of the lateral 
femoral cutaneous nerve on the left.  The straight leg 
raising was negative.  Bulk and strength of the quadriceps, 
anterior and posterior tibial groups, adductors, and glutei 
were normal.  The strength of the iliopsoas on both sides was 
normal.  Reflexes at the knees and ankles were symmetrical.  
These findings were consistent with lateral femoral cutaneous 
neuropathy.  The physician noted that this was a sensory 
neuropathy and that the Veteran had it and that his 
allegation was that he developed this after his accident in 
1962 or thereabout.

The medical evidence in this case shows that the Veteran was 
treated for trauma to the left lateral femoral cutaneous 
nerve in service after a head-on collision.  He had swelling, 
bruising, and complained of numbness in the left thigh.  The 
Veteran has submitted testimony and statements that he has 
continued to experience the same numbness since service.  He 
submitted a statement from a fellow serviceman on his behalf.  
The Veteran is competent to state that he has experienced 
numbness in his thigh since service and there is no reason 
shown to doubt his credibility.  See generally, Horowitz v. 
Brown, 5 Vet. App. 217, 222-23 (1993); Goss v. Brown, 9 Vet. 
App. 109, 113 (1996).  The Veteran's fellow serviceman also 
is competent to state that he observed the Veteran in 
crutches with bruises and that the Veteran told him he had 
numbness in his left thigh.  Present medical evidence shows a 
diagnosis of left lateral femoral cutaneous neuropathy, which 
is in the same region as the Veteran complained of numbness 
since the car accident in service.  While the VA examiner 
found that the symptomatology in the left thigh was related 
to a lumbar spine disability, rather than the motor vehicle 
accident, the medical evidence for and against the Veteran's 
claim is relatively equally-balanced.  In those 
circumstances, all doubt is resolved in the Veteran's favor.  
See 38 C.F.R. § 3.102.  Thus, service connection for left 
lateral femoral cutaneous neuropathy is warranted.

The Veteran's service connection claim for left lateral 
femoral cutaneous neuropathy has been considered with respect 
to VA's duty to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for left lateral femoral 
cutaneous neuropathy is granted, subject to the rules and 
payment of monetary benefits. 

Entitlement to service connection for a left ankle disability 
is dismissed.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


